Name: Commission Regulation (EEC) No 1212/77 of 7 June 1977 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 10 Official Journal of the European Communities 8 . 6. 77 COMMISSION REGULATION (EEC) No 1212/77 of 7 June 1977 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruit and vegetables now satisfies more fully the requirements laid down ; whereas, therefore, it should replace the Siracusa market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 034/77 (2), and in particular Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 604/71 of 23 March 1971 (3), as last amended by Regulation (EEC) No 376/75 (4), fixed the list of representative producer markets for the products listed in Annex II to Regulation (EEC) No 1035/72 ; Whereas, as a result of a drop in tomato production in the region, the Siracusa market is experiencing a considerable falling off in tomato sales ; whereas the Siracusa market can no longer be considered as repre ­ sentative within the meaning of Article 17 of Regula ­ tion (EEC) No 1035/72 ; whereas the Messina market In the representative producer markets for tomatoes, listed in Annex II to Regulation (EEC) No 604/71 , 'Messina' shall replace 'Siracusa' under the heading 'Italy . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1977. For the Commission Finn GUNDELACH Vice-President ( «) OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 125, 19 . 5. 1977, p. 1 . P) OJ No L 70, 24. 3 . 1971 , p. 9. (&lt;) OJ No L 41 , 15 . 2. 1975, p . 22.